DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-17, 22, 44-47, 49-53, 55-64, 66 and 68-70 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a utility vehicle, comprising a frame assembly supported by a ground-engaging members and including a lower frame portion coupled to an upper frame portion by upstanding members. The frame assembly extends generally longitudinally from a front end of the utility vehicle to a rear end of the utility vehicle. The upper frame portion includes front upstanding members and rear upstanding members. The utility vehicle also comprises an air intake assembly fluidly coupled to an engine and a drive system. The air intake includes a housing, a first portion coupled to the housing and the upper frame portion and configured to provide air to the engine. The air intake also comprises a second portion coupled to the housing and the upper frame portion and configured to provide air to the drive system. The first and second portions are supported generally rearward of the seating and positioned adjacent and between the rear upstanding members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HAU V PHAN/Primary Examiner, Art Unit 3618